Opinion by
Mr. Justice Fell,
The bill in this case was filed to restrain the defendants, who are the members of a board of school directors, from permitting the use of the schoolhouses under their charge for sectarian religious meetings, and for the holding of public lyceums. The only question presented is whether school directors may permit or authorize the use of school buildings for other than school purposes. This question, in so far as it relates to their use for’ *253religious meetings, is fully answered by tbe decision in Hysong v. School District of Grallitzin Borough, 164 Pa. 629. The use of school buildings by the community at large for public meetings for the discussion of subjects of general interest may be said to be in the line of their use for educational purposes, but it is not the use intended by law. The public school system is for the instruction of pupils who may attend the schools, and not for the instruction or entertainment of other persons. The school directors are trustees of the.school property for that use, and they may not against objection authorize or permit its use for other purposes. If the school buildings may be used for meetings for the convenience, pleasure or instruction of the general public, all other school property may with equal propriety be so used, and it would be but a step further to apply a part of the school funds to the same use. This view of the law does not forbid the use of the buildings for any purpose directly related to the instruction of the pupils of the schools, and it does not exclude their use for lectures or debates which are made a part of the course of instruction.
The decree is affirmed.